Citation Nr: 0703837	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from May 2, 1996 to April 12, 
1999?

2.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from April 13, 1999 to January 22, 
2004?

3.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from January 23, 2004?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) in Newark, New Jersey, 
which granted service connection for residuals of a recurrent 
right shoulder dislocation effective May 2, 1996, and 
assigned a 20 percent evaluation from that date.  The 
veteran, in pertinent part, appealed the rating assigned.

In August 1999, the Board granted a 30 percent rating for the 
shoulder disorder from May 2, 1996.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1999, the Court 
vacated and remanded that portion of the decision which 
denied a rating in excess of 30 percent for further 
development in accordance with instructions contained in a 
December 1999 Joint Motion for Remand submitted by the 
appellant and VA's General Counsel.

In August 2000, this case was remanded for further 
development.  Thereafter, in October 2002, the Board, 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002), 
ordered further development by the Board's evidence 
development unit.  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
response, the case was again remanded in August 2003 to the 
RO for further development.

The case was most recently remanded in October 2004.  
Thereafter, in an August 2006 rating decision the Appeals 
Management Center assigned a 50 percent rating for the 
appellant's right shoulder disorder.


FINDINGS OF FACT

1.  From May 2, 1996 to April 12, 1999, the veteran's 
residuals of a recurrent right shoulder dislocation were not 
manifested by ankylosis, or a limitation of arm motion to 25 
degrees from the side.

2.  From April 13, 1999 to January 22, 2004, the veteran's 
residuals of a recurrent right shoulder dislocation were 
manifested by limitation of motion of the right arm to 25 
degrees from the side, but not by medical evidence of 
unfavorable ankylosis of the scapulohumeral articulation 
which limited abduction to 25 degrees from side to side or 
fibrous union of the humerus.

3.  Since January 23, 2004, the veteran's residuals of a 
recurrent right shoulder dislocation have not been manifested 
by medical evidence of nonunion of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a recurrent right shoulder dislocation from 
May 2, 1996 to April 12, 1999, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, Diagnostic Codes 5200, 5201, 5202, 5203 (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a recurrent right shoulder dislocation from 
April 13, 1999 to January 22, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
Diagnostic Codes 5200, 5201, 5202, 5203.

3.  The criteria for an evaluation in excess of 50 percent 
for residuals of a recurrent right shoulder dislocation from 
January 23, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5200, 5201, 
5202, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2001 and 
November 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was thereafter readjudicated in the August 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim an increased evaluation for his right 
shoulder, and any questions as to the appropriate effective 
date to be assigned is moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

Service medical records show that the veteran dislocated his 
shoulder in December 1973, and that a shoulder condition 
developed and progressed such that he eventually suffered 
from continuous pain and recurrent dislocation of the 
shoulder.  This required intermittent treatment thereafter.  
The veteran was hospitalized in service from February 1975 to 
June 1975 for treatment of the shoulder, with the veteran 
then reporting that the shoulder had dislocated approximately 
100 times since the first occurrence, with increasingly less 
trauma required to cause dislocation.  During the 
hospitalization a modified right Bristow procedure with a one 
inch screw was performed.  The arm was immobilized for six 
weeks after surgery, with a course of physical therapy 
thereafter.  The reporting orthopedist found that the veteran 
had full, painless range of motion of the shoulder except for 
30 degrees of external rotation at the time of hospital 
discharge.  The veteran was discharged from hospitalization 
with the understanding that he was not to perform extremely 
heavy labor requiring use of the right shoulder.

In April 1996 the veteran underwent a general physical 
examination at a Naval facility.  The examiner commented that 
the right shoulder was frozen, with external rotation limited 
to 30 degrees, adduction limited to 80 degrees.  The veteran 
was unable to raise the arm over the head.  The examiner 
noted that there was normal strength in the right arm and 
forearm.

At a November 1996 VA examination for compensation purposes, 
the veteran's history of recurrent dislocations, surgical 
repair, restricted motion, and a restriction against overhead 
work since was noted.  The veteran reported currently working 
as a warehouseman for the Navy.  Objectively, a six 
centimeter scar was noted over the right shoulder.  
Musculature was good and nearly symmetrical right to left. 
Muscle strength in the upper extremities was 5/5 bilaterally, 
except limited by the limited range of motion of the right 
shoulder.  There was no pain on palpation of the subacromial 
area, the bicipital groove, the acromioclavicular joint, or 
the insertion of the SIT muscles.  There was crepitus in the 
shoulder with passive movement of the shoulder through its 
limited range of motion.  Range of motion was to 90 degrees 
flexion and 70 degrees abduction before scapular rotation 
with motion. Adduction was barely to touching the opposite 
shoulder.  External rotation was to 10 degrees and internal 
rotation was to 70 to 80 degrees.  The examiner diagnosed 
status post multiple dislocations with surgical repair, with 
reduced range of motion and reduced strength.

In a February 1997 VA Form 9, the veteran informed that in 
the past five to ten years small activities such as tooth 
brushing and combing his hair had increasingly caused pain in 
the shoulder.  He added that seasonal or climate changes also 
sometimes affected his shoulder.  He stated that the examiner 
who examined his shoulder at the Philadelphia Naval Center in 
April 1996 informed him that he had no strength in his 
forearm due to the operation he had undergone on his right 
shoulder in service.  The veteran stated that he was right 
handed.

At an October 1998 VA examination for compensation purposes, 
the veteran complained of recurrent pain in the right 
shoulder, including during inclement weather.  He also 
reported inability to sleep on the right side, and pain while 
playing sports.  The examiner noted the veteran's history of 
injury to the shoulder in service while playing basketball, 
with recurrent dislocations thereafter, corrected with an 
operation to prevent recurrence of the dislocations.  
Objectively, there was slight atrophy around the right 
shoulder, particularly in the elbow region.  There was an 
approximately 11 inch scar in front of the shoulder, but the 
scar was without tenderness, swelling, redness, or increased 
heat.  Active and passive range of motion of the shoulder was 
to 100 degrees forward flexion, 100 degrees abduction, 30 
degrees backward extension, 70 degrees internal rotation, and 
0 degrees external rotation.  X-rays showed status post 
surgical repair for dislocation with severe osteoarthritic 
changes of the glenohumeral joint and osteoarthritis also of 
the acromioclavicular joint.  The examiner diagnosed status 
post surgical repair of the right shoulder with severe 
osteoarthritis of the glenohumeral joint and 
acromioclavicular joint.

The October 1998 VA X-ray examination report assessed severe 
glenohumeral joint osteoarthritis with extensive productive 
bony changes; deformity of the humeral head, most likely 
traumatic in origin; and acromioclavicular joint 
osteoarthritis.  The glenohumeral joint was noted to exhibit 
degenerative changes including severe joint space narrowing 
with subchondral cyst, sclerosis and osteophyte formation; 
and bony changes at the superior and inferior aspects of the 
glenoid and the medial aspect of the humeral head.

X-rays performed in April 1999 of the right shoulder by Red 
Bank Radiologists, P.A., showed evidence of previous trauma 
involving the right shoulder.  Marked degenerative changes 
were seen about the right shoulder joint.  Hypertrophic 
changes were seen about the scapula inferiorly and 
superiorly, and about the right humeral head superiorly and 
inferiorly.  There was no evidence of acute fracture or 
dislocation. 

Medical records from Irving D. Strouse, M.D., dated in April 
1999 showed the veteran had severe restricted motion.  The 
veteran's flexion was to 40 degrees and abduction was to 40 
degrees.  The veteran virtually had no rotation.  X-rays 
showed severe degenerative arthritis.  The appellant was 
judged to be a candidate for a total shoulder replacement.

At an April 1999 Travel Board hearing, the veteran testified 
that he was separated from service approximately four months 
early because he was found unfit for further duty due to his 
right shoulder following a modified Bristow procedure 
performed on the shoulder.  He testified that that the 
procedure was done because he had recurrent dislocations of 
the shoulder.  He testified that after the operation he had 
no further dislocations.  However, he testified that 
currently he could only lift the arm to approximately 
shoulder level, and could not throw a basketball or a 
football.  He testified that he was able to perform his 
current work as a shop steward despite his disability.  He 
testified that he had been informed that his shoulder was 
frozen, so that when he lifted his arm the clavicle and 
scapula lifted together with the shoulder.  He testified that 
he usually had to sleep on his left side because he could not 
sleep on his stomach due to shoulder discomfort.  He added 
that his shoulder tended to throb and ache in damp weather.  
He testified that his right shoulder had grown worse since 
his separation from service in June 1975; however, he 
testified that he did not take any medication for the 
shoulder.  He also testified, in effect, that he had received 
a physical at the Philadelphia Naval Hospital for his work, 
and the physician had told him that his shoulder was frozen 
at 30 or 40 degrees range of motion.  He testified that he 
had a high school education and approximately one year of 
college, and that he was currently employed as a materials 
handler in a Naval weapons station.

X-rays of the right shoulder and scapula taken in April 2001 
by Monmouth Diagnostic Imaging, Inc., revealed advanced 
arthritic changes throughout the right shoulder with 
deformity of the head of the right humerus and of the glenoid 
fossa and narrowing of the glenohumeral joint space with some 
hypertrophic spurring and some cystic change.  There was a 
metallic screw overlying the mid portion of the glenohumeral 
joint space, which probably was within the head of the right 
humerus.  Mild degenerative changes were noted about the 
acromioclavicular joint space.  No soft tissue calcification 
was seen.  

At his April 2002 VA examination, the veteran complained of 
stiffness in his right shoulder and sometimes it would not go 
a certain way.  This had resulted in difficulty with right 
side lying.  He also complained of right shoulder pain rated 
at 4/10 on a numeric pain intensity scale.  Relieving factors 
included the use of Tylenol.  He denied any relief with rest.  
Damp, wet weather or change in the season aggravated his 
symptoms.  It was noted that he had not received any physical 
therapy treatment since his surgery.

The examiner noted the veteran was independent with feeding, 
toileting, and shower.  He required the use of the left upper 
extremity to assist with grooming and toileting.  He also 
reported some difficulty with dressing, particularly with 
pullover type clothing.  He was otherwise independent with 
dressing.  He was able to drive and work full time for the 
Navy as a material handler for the past twelve years.  His 
job required loading, unloading, and lifting of objects.  

The examination showed a well-healed curvilinear scar on the 
anterior aspect of the right shoulder measuring 9.5-cm in 
length.  There was mild atrophy of the right deltoid.  There 
was no atrophy of the supraspinatus or infraspinatus on the 
right side compared with the left.  There was tenderness 
about the incision site without increase in local temperature 
or swelling.  Active range of motion of the right shoulder 
was flexion to 82 degrees with pain at end range, abduction 
to 60 degrees with pain at end range, external rotation to 10 
degrees with pain, and internal rotation to 25 degrees with 
pain.  

Passive range of motion of the right shoulder was flexion to 
116 degrees with pain at end range, abduction to 80 degrees 
with pain at end range, external rotation to 20 degrees with 
pain, and internal rotation to 30 degrees with pain.  

The impression was post traumatic right glenohumeral joint 
arthritis, status post surgical repair for recurrent 
subluxation in 1975.  The examiner noted that functionally 
the veteran was independent with ambulation and in all areas 
of activities of daily living.  He did have some difficulty 
with dressing, grooming and toileting, but had been using a 
compensatory strategy, assisting with left upper extremity 
and had been handling this well.  His right shoulder might 
limit overhead activities or repeated overhead activities as 
they may aggravate his condition; however, it was noted that 
he was able to work full time as a material handler for the 
past twelve years without difficulty.  

At his January 2004 VA examination, the veteran complained of 
intermittent sharp pain in the right shoulder, on an average 
6/10 in pain intensity.  The shoulder pain was aggravated by 
any daily activity involving the right shoulder.  The veteran 
also reported subjective weakness in the right hand as well 
as intermittent tingling in the right forearm and right hand 
involving index, thumb, and middle fingers depending on the 
position he slept.  Also, he had limited range of motion and 
the right shoulder pain.  The veteran reported that he was 
independent in most activities of daily living.

The right shoulder examination demonstrated a well-healed 
anterior surgical incision that measured approximately 10 cm.  
There was no gross deformity or gross muscle atrophy noted.  
There was no erythema.  Range of motion was severely limited.  
Active forward flexion was to 40 degrees, passive forward 
flexion was to 70 degrees, active abduction was to 25 
degrees, and passive abduction was to 45 degrees.  Internal 
and external rotation was not able to measure secondary to 
the severe limited range of motion.  There was tenderness to 
palpation over the anterior and lateral aspect of the 
shoulder.  There was also tenderness to palpation over the 
acromioclavicular joint.  There was a positive Hawkins sign.  
Empty can test was equivocal with pain and slightly decreased 
muscle strength of the rotator cuff.  There was slightly 
decreased strength of the supraspinatus.  There was a 
positive scarf test.  There was no evidence of shoulder 
dislocation equivocally at this time.  

Neurological examination showed motor strength was 5-/5 in 
the right upper extremity and 5/5 in the left.  Sensation was 
grossly intact to light touch in the upper extremities.  Deep 
tendon reflexes were 1+ in bilateral upper extremities.  
There was a negative Hoffmann's sign.  

The examiner noted right shoulder x-rays taken in April 1999 
revealed evidence of previous trauma involving the right 
shoulder.  Marked degenerative changes were seen about the 
right shoulder joint as well.

The examiner noted that the veteran did have a severe limited 
range of motion in the right shoulder.  And as stated before, 
his active forward flexion was only 40 degrees and active 
abduction was only 25 degrees.  The examiner also noted that 
the veteran did have a scar associated with the right 
shoulder.  The scar measured approximately 10 cm, which was 
well healed.  The examiner did not believe this scar limited 
his range of motion, and the scar was well healed without 
erythema.  The veteran did have objective evidence of right 
shoulder pain during examination.  The examiner believed that 
the pain would significantly limit the veteran's functional 
ability during flare-ups or when the affected part was used 
repeatedly over a period of time.

The right shoulder disorder did result in slightly weak 
muscle strength in the right upper extremity secondary to the 
pain.  The x-rays showed no ankylosis.  There was no acute 
fracture or dislocation noted on x-ray.  There was humeral 
head flattening along the medial aspect.  There was no 
dislocation of the clavicle, scapular nonunion of clavicle, 
or scapula with or without loss of movement and/or malunion 
of the clavicle or scapula.

VA x-rays taken in January 2004 of the right shoulder showed 
post-traumatic secondary osteoarthritis of the right 
glenohumeral joint.  A February 2004 MRI of the right 
shoulder revealed full thickness supraspinatus tendon tear.  

At his November 2005 VA examination, the examiner noted that 
the veteran was right hand dominant.  There were no 
constitutional symptoms of arthritis, incapacitating episodes 
of arthritis, and no joint deformity.  Further there was no 
evidence that the right shoulder gave way, as well as no 
evidence of instability, stiffness, weakness, episodes of 
dislocation or subluxation, locking, or effusion.  The 
examiner noted right shoulder pain.  It was noted that the 
condition did not affect the motion of one or more joints.  

The veteran reported mild flare-ups of the joint disease on a 
weekly basis lasting hours.  No inflammation was noted.  
There was no evidence of abnormal weight bearing.  Forward 
flexion was 0 to 20 degrees and passive range of motion was 0 
to 30 degrees.  There was no additional limitation of motion 
on repetitive use.  Active and passive abduction was from 0 
to 30 degrees with no additional limitation of motion on 
repetitive use.  Active and passive external and internal 
rotation was from 0 to 10 degrees with no additional 
limitation of motion on repetitive use.  There was no 
inflammatory arthritis.  The examiner noted scapulohumeral 
ankylosis.  The ankylosis was stable and the joint was pain 
free.  The summary indicated painful movement of the right 
shoulder with abnormal motion.  It was also noted that the 
scar along the anterior right shoulder was 5 cm in length and 
did not adhere to the underlying tissue.  It was mildly 
tender with no abnormal pigmentation.  There was no 
involvement of the muscle, nerve, bone, or joint, and it was 
not ulcerated.  

The examiner noted that x-rays in October 2005 revealed some 
evidence of a fibrous union of the humerus, but no loss of 
humeral head or false union.  There was also evidence for 
osteoarthritis.  The examiner found no significant effects on 
occupational activities.  

A letter from Irving D. Strouse, M.D., dated October 2005 
indicated that the veteran had developed severe 
osteoarthritis of his right shoulder which had caused 
significant disability.  It was noted that the veteran had 
lost almost total mobility of his right shoulder and had 
significant pain.  The physician indicated the veteran was a 
candidate for a total shoulder arthroplasty or fusion, but 
had a history of cardiomyopathy, so this most likely would 
not be feasible.  

A January 2006 VA addendum indicated the report of January 
2004 and November 2005 indicated that abduction was limited 
to 25 degrees.  On that basis, the examiner note that it was 
at least as likely as not that such finding was an indication 
that there was present the equivalent of unfavorable 
ankylosis of the veteran's scapulohemeral articulation.




Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation.  Ankylosis is the fixation of a joint.  Dinsay 
v. Brown, 9 Vet. App. 79 (1996).  Unfavorable ankylosis, with 
abduction limited to 25 degrees from the side is assigned a 
50 percent evaluation of the major arm.  This is the highest 
evaluation under this code.

Under Diagnostic Code 5201, a 30 percent rating is assigned 
when limitation of motion is midway between the side and the 
shoulder level; a 40 percent rating is assigned when 
limitation is to 25 degrees from the side.

A 30 percent rating is assigned under Code 5202 when there is 
malunion with marked deformity or when there is recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  The next higher 
rating of 50 percent is assigned when there is fibrous union 
of the humerus of the major arm.  A 60 percent rating is 
provided when there is nonunion of the humerus (flail joint).  
The maximum rating of 80 percent is assigned when there is 
loss of the head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 is for application when there is 
impairment of the clavicle or scapula; the maximum rating 
allowed under Diagnostic Code 5203 is 20 percent.

Analysis

After careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent from May 2, 
1996 to April 12, 1999 is not warranted.  There is no 
indication, in the records pertaining to this period, of 
either fibrous union of the humerus or limitation of motion 
of the right arm to 25 degrees from the side.  The October 
1998 VA examination noted active and passive range of motion 
of the shoulder was to 100 degrees forward flexion, 100 
degrees abduction, 30 degrees backward extension, 70 degrees 
internal rotation, and 0 degrees external rotation.  X-rays 
revealed status post surgical repair for dislocation with 
severe osteoarthritic changes of the glenohumeral joint and 
osteoarthritis also of the acromioclavicular joint.  
Ankylosis was not shown.

Further, there is no medical evidence to support entitlement 
to an evaluation in excess of 40 percent from April 13, 1999 
to January 22, 2004.  It is noted that as a result of medical 
records from Irving D. Strouse, M.D., the veteran's rating 
for his right shoulder was increased to 40 percent disabling 
effective April 1999.  During this period, the medical 
evidence did not show unfavorable ankylosis of the 
scapulohumeral articulation of the major arm to warrant a 50 
percent evaluation under Diagnostic Code 5200.  The April 
2002 VA examination showed passive  flexion to 116 degrees 
with pain at end range, abduction to 80 degrees with pain at 
end range, external rotation to 20 degrees with pain, and 
internal rotation to 30 degrees with pain.  Nor was there 
evidence of fibrous union of the humerus or nonunion of the 
humerus to warrant a higher evaluation under Diagnostic Code 
5202.  Therefore, there is no indication that an evaluation 
in excess of 40 percent for this period is justified.

Finally, there is no medical evidence to support entitlement 
to an evaluation in excess of 50 percent from January 23, 
2004.  In August 2006, the RO increased the evaluation for 
the veteran's right shoulder disability to 50 percent under 
Diagnostic Code 5200, for ankylosis of the scapulohumeral 
articulation limited to 25 degrees from side to side.  This 
evaluation was effective January 23, 2004, the date of the 
veteran's VA examination.  The January 2004 and January 2005 
VA examinations do not show nonunion of the humerus or loss 
of head of the humerus (flail shoulder), which would warrant 
a higher evaluation under Diagnostic Code 5202.  The October 
2005 VA x-rays revealed some evidence for a fibrous union of 
the humerus, but no loss of the humeral head or false union 
was found.  Therefore, there is no indication that an 
evaluation in excess of 50 percent from January 23, 2004 is 
justified.

The Board has considered the veteran's complaints of pain; 
however, it is found that the evaluations currently assigned 
adequately compensate the veteran for the degree of 
disability resulting from these complaints.  Van Hoose v. 
Brown, 4 Vet.App. 361 (1993) (The assignment of a compensable 
rating itself is recognition that industrial capabilities are 
impaired.)

In evaluating the veteran's claim for a higher rating for his 
service-connected residuals of a recurrent right shoulder 
dislocation, consideration has also been given to the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating, that is, one outside the regular 
schedular criteria.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2006).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a recurrent right shoulder dislocation from May 
2, 1996 to April 12, 1999 is denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of a recurrent right shoulder dislocation from 
April 13, 1999 to January 22, 2004 is denied.

Entitlement to an evaluation in excess of 50 percent for 
residuals of a recurrent right shoulder dislocation from 
January 23, 2004 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


